Title: To Thomas Jefferson from William Short, 14 October 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Octob. 14: 1791

Drost called on me yesterday and after some hesitation told me that several circumstances had taken place in his private affairs which rendered it necessary that he should decline going to America. I was as you may readily concieve much astonished at such an announce, and the more so as two days before he had repeated to me what he had before told me twenty times that he should be ready to go out in the spring. I suppose now that the fact is that he has never been absolutely decided in his own mind and for that reason always delayed on various pretexts forming the contract. Hitherto when I have pushed him, which was very often, to lose no time in executing the machines which were to be made here, he always answered that he had several articles to complete first, but that he had already begun the models and other necessary preliminaries and would certainly be ready as soon as the season would permit his undertaking the voyage.
On my observing to him that his conduct appeared to me far from delicate, that I had written to you as authorized by him that you might count on his going and that it was probable arrangements would have been taken in consequence thereof, he seemed somewhat hurt, and said that if I learned from you that that was the case that he would consent to go. Whether this was merely a palliative or not I cannot say. He said however that he would write me a letter today confirmably thereto. Should it be recieved before the departure of this letter it shall be forwarded to you. He went further and said that he should continue to have two balanciers made on his own account and that if you insisted on his going he would yield them to the U.S. and set out. It would be unsafe however I fear to count on him.
He has an intention at present of treating the French revolution in a series of medals and thinks he shall soon make a large fortune by this means. Should his speculation fail he may be more disposed to go to America, unless indeed his declining it at present proceeds from a consciousness that his machine will not answer for striking money, although perfect for striking medals. This as I have informed  you is insisted on by Dupré the engraver here and by Bolton also. So long as Drost shewed an intention of going to establish a mint on that principle, and on the condition of not being paid until the work was executed it was not allowed to doubt of his own conviction at least, but I own since his declining it in this abrupt manner it is impossible not to suspect some uncertainty.
Mr. Gautier of the house of Grand had told me that Drost could not be depended on he feared for such an undertaking, and that at any rate it would be necessary to deal with him with much caution. He had collected this opinion from Bolton and his friends. I mentioned the circumstance to Mr. Grand who said he did not know Drost well enough to answer for him, but advised me to mention to him what had come to my knowlege with respect to his machine having not answered at Birmingham. I did it and Drost expressed his thanks to me for this opportunity of explaining to me his difference with Bolton. He shewed me many papers and among the rest an arbitration and an agreement in consequence thereof by which Bolton was to pay him a certain sum of money for his time. All this did not prove the success of his machine and I had only his word that it was made use of by Bolton and Bolton’s denial of it. However as you had directed me to employ him and as he was to be paid only after the work was completed I determined to prosecute the measure, and particularly as he then said if I had any doubts of his ability to execute the engagement he was willing it should stop there, and as Mr. Grand seemed to think that under those circumstances there would be no risk in treating with him.
I sent you in my last a copy of Bolton’s proposals for striking the copper coin of this country. It will be perhaps found well to contract with him for striking the same for the U.S. as that must be the most pressing, the gold and silver of other countries having course with us. He will strike the copper at Birmingham at a very low rate, or will make an establishment for it in the U.S. Drost tells me that whilst he was in England Bolton was in treaty for that purpose either with the U.S. or some citizen thereof. I shall let him know through Mr. Gautier that Drost does not go to America so that he may make overtures directly to you for establishing a mint in America on the principle proposed in his memorial sent you, viz. for a given sum, or for striking at Birmingham and furnishing by contract the copper coin of which the U.S. may have immediate need. Should you persist however in preferring Drost, and he bind himself by the letter mentioned above then you will be so good as to give me your orders thereon. It will be necessary at the same time to give some  idea of the extent to which this undertaking is to be carried that Drost may know how many balanciers and what other instruments may be requisite. He thinks nine or ten will be necessary, being the smallest number in the smallest of the several hotels de monnoye in France.
I am exceedingly sorry for this disappointment and the delay which will ensue in consequence thereof, in a business so interesting to the credit and dignity of the U.S. as the having their own coin. I should be particularly so at Drost’s not going if his conduct did not inspire some doubts with respect to the plan which he proposes, and which as yet has not been reduced to real practice in the coinage of large sums of money as far as we know of.
The assembly have as yet done nothing of an interesting nature. They are still engaged in forming the rules of the house.
Some of the couriers who had been sent with the notification of the King’s acceptation of the constitution have returned and brought congratulatory answers, particularly from London and the Hague. The French Ambassador at Vienna who during the King’s imprisonment had been desired to withold himself from court has again made his appearance there and been recieved. The Swedish Ambassador by order of his master had during that time witheld himself from the public eye. He now appears at the Thuilleries.
The conjectures with respect to the interview at Pilnitz continue to vary, which shews that certainty is not yet attained.
Spain has already concluded a truce with the Emperor of Morocco as it is said, occasioned by the brother of the latter rebelling at the head of a considerable force. It is said also that Spain has ceded Oran to the Bey of Mascara. These hostilities obliged Spain to put on foot a considerable force which the present situation of affairs on that coast leaves at their free disposal.
The Marquis de la fayette has set out for Auvergne. The garde nationale and citizens of Paris intend petitioning the assembly to indemnify him for the expences incurred in support of the revolution.
This letter will be sent by the way of Havre and inclose one which I have just recieved from Lyons. I suppose it proper to send it to you.—I am with sentiments of unalterable attachment Dear Sir your affectionate friend & servant,

W: Short

